hDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present invention is 06/21/2017. 
This action is in response to amendments and/or remarks filed on 11/17/2021. In the current amendments, claims 1, 4, 12-13 and 15 have been amended and claims 3 and 14 have been cancelled. Claims 1-2, 4-13, and 15-22 are currently pending and have been examined. 
In response to arguments and/or remarks filed on 11/17/2021, the 35 U.S.C 103 rejections made in the previous Office Action has been withdrawn. 


Allowable Subject Matter
Claims 1-2, 4-13 and 15-22 are allowed. The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to “A method, comprising: a set of parameters representative of a plurality of layers of a neural network model from at least one memory of the at least one computing device combining one or more parameters representative of one or more nodes of one or more mask layers with the set of parameters representative of the plurality of layers of the neural network model”. 

Independent claim 12 is directed to “An apparatus, comprising: at least one processor of at least one computing device to: retrieve a set of parameters representative of a neural network model from at least one memory of the at least one computing device;Page 5 of 23 process the set of parameters representative of the neural network model to combine one or more parameters representative of one or more nodes of one or more mask layers with the set of parameters representative of the neural network model”. 


The closest prior arts of record are the following:
Han et al. (“Deep Compression: Compressing Deep Neural Networks with Pruning, Trained Quantization and Huffman Coding”) teaches “deep compression”, a three stage pipeline: pruning, trained quantization and Huffman coding, that work together to reduce the storage requirement of neural networks by 35× to 49× without affecting their accuracy.
Han et al. (“Learning both Weights and Connections for Efficient Neural Networks”) teaches training neural network to learn which connections are important and prune unimportant connections.  
Wang et al.
Yang et al. (“Object Detection and Viewpoint Estimation with Auto-masking Neural Network”) teaches a method of accurate continuous viewpoint estimation based on the output of neural network. 

However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of claims 1 and 12 which includes “determining one or more redundant nodes of the first convolutional layer based at least in part on the trained first mask layer; 
…
removing the one or more trained mask layers, including the first mask layer, from the neural network model;”.
The closest prior arts of record are Han and Wang. Wang teaches inserting mask layers between first and second layer as shown on pg. 1377 right col however Wang does not teach “determining one or more redundant nodes of the first convolutional layer based at least in part on the trained first mask layer;
…
removing the one or more trained mask layers, including the first mask layer, from the neural network model” as required by independent claims 1 and 12. 
Dependent claims 2, 4-11 and 13, 15-22 are allowed for dependency of independent claims 1 and 12. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/V.M./Examiner, Art Unit 2126 

/ANN J LO/Supervisory Patent Examiner, Art Unit 2126